Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on November 29, 2021, Applicant has introduced a number of arguments with respect to the non-final office action filed on July 29, 2021, some of which are persuasive and others which provide borderline justifications for allowability.  These arguments will be discussed and the reasons for the application reaching allowance will be explained. 
Regarding the rejection of Claims 14-19 under 35 U.S.C. § 101, Applicant argues persuasively that paragraph [0107], which discloses a number of hardware devices for storing the computer readable instructions, is sufficient to overcome the rejection.  Examiner agrees and the rejection has been withdrawn.  In addition, Applicant’s arguments that paragraph [0069] and fig. 4 disclose an iterative machine learning process which inherently disclose “subsequent functions” were persuasive, and the rejections under 35 U.S.C. § 112 have also been withdrawn. 
	Multiple arguments have been provided regarding the rejections under 35 U.S.C. § 103, and two arguments resulted in the decision to allow the claims. First, the amendment to Claim 1 is consistent with the agreement reached in the interview conducted on November 26, 2021 regarding allowability, and that Claim 1 is allowed without reservation.   Secondly, Applicant has introduced new Claim 21, which exactly  103 over Mahapatra (US 9,602,970 B1) and Cali et al. (US 2018/0048997 A1), and Applicant has presented voluminous arguments as to why Claim 21, which now represents the major claim of the invention, should be allowed.  Although the legal arguments presented regarding the obviousness rejection are interesting, the most persuasive argument is of a technical nature.  Applicant argues that the user disclosed in Mahapatra is a client who is entering geofence reference data from a user interface, while the user in Cali is an administrative user (as recited in the claim) interacting with the server.  Applicant argues that the limitation reciting “based on the obtaining the selection data deploying a selected candidate geofence” cannot be taught by the combination of Mahapatra and Cali, since the administrative user of Cali and the client user of Mahapatra are two different entities that cannot be legitimately combined for the sake of the rejection, presumably because they perform different functions in the system.  Although the argument is very specific from a technical standpoint and may be considered by some as being contrary to the broadest reasonable interpretation of the claim language, Examiner agrees with Applicant that the two entities perform different functions, and the rejection has therefore been withdrawn. 
Therefore, Claims 1-14, 16-19, and 21-22 have been allowed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454